Case 1:18-cv-02074-WYD-STV Document 142 Filed 03/05/19 USDC Colorado Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:18-cv-02074-WYD-STV

   MASTERPIECE CAKESHOP INCORPORATED, a Colorado corporation, et al.,
       Plaintiffs,
   v.

   AUBREY ELENIS, Director of the Colorado Civil Rights Division, in her official capacity, et
   al.,
        Defendants.

       JOINT STIPULATED NOTICE OF DISMISSAL PURSUANT TO FED. R. CIV. P.
                                41(A)(1)(A)(II)

          The Parties, through their respective Counsel, hereby submit the following Joint

   Stipulated Notice of Dismissal Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii):

          On March 5, 2019, the Colorado Civil Rights Commission unanimously entered an order

   dismissing with prejudice the administrative proceeding Scardina v. Masterpiece Cakeshop,

   Case No. CR 2018-0012, Charge No. CP2018011310. In light of that action by the Commission,

   Plaintiffs have agreed to dismiss this case. This dismissal resolves the issues between the Parties

   to this litigation as set forth in Plaintiffs’ First Amended Verified Complaint. Doc. 51. In light of

   this joint stipulated dismissal, which is with prejudice as to all claims arising out of or relating to

   Scardina v. Masterpiece Cakeshop, the Parties respectfully request that the Court vacate all

   remaining deadlines, including the preliminary injunction hearing presently set for March 14-15,

   2019, and close this case. Each Party will bear its, her, or his own costs and attorney fees.
Case 1:18-cv-02074-WYD-STV Document 142 Filed 03/05/19 USDC Colorado Page 2 of 3




          Respectfully submitted this 5th day of March, 2019.


                                                      PHILIP J. WEISER
                                                      Attorney General
    s/ James A. Campbell
    James A. Campbell*                                s/ Grant T. Sullivan
    Jonathan A. Scruggs*                              Grant T. Sullivan*
    Jacob P. Warner*                                  Assistant Solicitor General
    Ryan Tucker*                                      Vincent Morscher*
    ALLIANCE DEFENDING FREEDOM                        Senior Assistant Attorney General
    15100 N. 90th Street                              Jacquelynn Rich Fredericks*
    Scottsdale, AZ 85260                              Senior Assistant Attorney General
    jcampbell@ADFlegal.org                            Michael D. McMaster*
    jscruggs@ADFlegal.org                             Assistant Solicitor General
    jwarner@ADFlegal.org                              Public Officials Unit
    rtucker@ADFlegal.org                              State Services Section
                                                      1300 Broadway, 6th Floor
    Nicolle H. Martin*                                Denver, Colorado 80203
    7175 W. Jefferson Avenue                          Telephone: (720) 508-6000
    Suite 4000                                        FAX: (720) 508-6041
    Lakewood, CO 80235                                E-Mail: grant.sullivan@coag.gov
    nicollem@comcast.net
                                                      *Counsel of Record
    *Counsel of Record                                Attorneys for Defendants
    Attorneys for Defendants




                                                 2
Case 1:18-cv-02074-WYD-STV Document 142 Filed 03/05/19 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

           I hereby certify that on March 5, 2019, I served a true and complete copy of the foregoing
   Joint Stipulated Notice of Dismissal Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) via upon all
   counsel of record and parties who have appeared in this matter through ECF or as otherwise
   indicated below:

    James A. Campbell                                  David A. Cortman
    Jonathan A. Scruggs                                ALLIANCE DEFENDING FREEDOM
    Jacob P. Warner                                    1000 Hurricane Shoals Road NE
    Ryan Tucker                                        Suite D-1100
    ALLIANCE DEFENDING FREEDOM                         Lawrenceville, GA 30043
    15100 N. 90th Street                               dcortman@ADFlegal.org
    Scottsdale, AZ 85260
    jcampbell@ADFlegal.org
    jscruggs@ADFlegal.org
    jwarner@ADFlegal.org
    rtucker@ADFlegal.org

    Nicolle H. Martin
    7175 W. Jefferson Avenue
    Suite 4000
    Lakewood, CO 80235
    nicollem@comcast.net


                                                                /s/ Leslie Bostwick
                                                                Leslie Bostwick




                                                   3
